
	

113 HR 5820 IH: YES to Cures Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5820
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Harris introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title IV of the Public Health Service Act to allocate additional funding through the
			 Common Fund for research by emerging scientists.
	
	
		1.Short titleThis Act may be cited as the YES to Cures Act of 2014.
		2.Funding research by emerging scientists through Common Fund
			(a)Use of fundsSection 402(b)(7)(B) of the Public Health Service Act (42 U.S.C. 282) is amended—
				(1)in clause (i), by striking and at the end;
				(2)by redesignating clause (ii) as clause (iii); and
				(3)by inserting after clause (i) the following:
					
						(ii)shall, with respect to funds reserved under section 402A(c)(1)(C) for the Common Fund, allocate
			 such funds to the national research institutes and national centers for
			 conducting and supporting research that is identified under subparagraph
			 (A) and is carried out by one or more emerging scientists (as defined in
			 section 402A(c)(1)(C)(iv)); and
						.
				(b)Reservation of fundsSection 402A(c)(1) of the Public Health Service Act (42 U.S.C. 282a(c)(1)) is amended—
				(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and
				(2)by inserting after subparagraph (B) the following:
					
						(C)Additional reservation for research by emerging scientists
							(i)Inapplicability of tap for evaluation activitiesBeginning with fiscal year 2015, funds appropriated to the National Institutes of Health shall not
			 be subject to section 241.
							(ii)ReservationIn addition to the amounts reserved for the Common Fund under subparagraph (B) and amounts
			 appropriated to the Common Fund under subsection (a)(2), the Director of
			 NIH shall reserve an amount for the Common Fund for fiscal year 2015 and
			 each subsequent fiscal year that is equal to the amount that, but for
			 clause (i), would be made available under section 241 for evaluation
			 activities for such fiscal year.
							(iii)Purpose of reservationAmounts reserved under clause (ii) shall be used for the purpose of carrying out section
			 402(b)(7)(B)(ii) (relating to the conduct and support of research that is
			 identified under section 402A(b)(7)(A) and is carried out by one or more
			 emerging scientists).
							(iv)DefinitionIn this subparagraph, the term emerging scientist means an investigator who—
								(I)will be the principal investigator or the program director of the proposed research;
								(II)has never been awarded, or has been awarded only once, a substantial, competing grant by the
			 National Institutes of Health for independent research; and
								(III)is within 15 years of having completed—
									(aa)the investigator’s terminal degree; or
									(bb)a medical residency (or the equivalent)..
				(c)Supplement, not supplant; prohibition against transferFunds reserved pursuant to section 402A(c)(1)(C) of the Public Health Service Act, as added by
			 subsection (b)—
				(1)shall be used to supplement, not supplant, the funds otherwise allocated by the National Institutes
			 of Health for young investigators; and
				(2)notwithstanding any transfer authority in any appropriation Act, shall not be used for any purpose
			 other than allocating funds as described in section 402(b)(7)(B)(ii) of
			 the Public Health Service Act, as added by subsection (a).
				(d)Conforming amendments
				(1)Section 241(a) of the Public Health Service Act (42 U.S.C. 238j(a)) is amended by striking Such portion and inserting Subject to section 402A(c)(1)(C)(i), such portion.
				(2)Section 402A(a)(2) of the Public Health Service Act is amended—
					(A)by striking 402(b)(7)(B)(ii) and inserting 402(b)(7)(B)(iii); and
					(B)by striking reserved under subsection (c)(1)(B)(i) and inserting reserved under subparagraph (B)(i) or (C)(ii) of subsection (c)(1).
					(3)Section 3(c)(2) of the Gabriella Miller Kids First Research Act (Public Law 113–94) is amended by
			 striking 402(b)(7)(B)(ii) of the Public Health Service Act, as added by subsection (a) and inserting 402(b)(7)(B)(iii) of the Public Health Service Act, as added by subsection (a) and redesignated by
			 section 2(a) of the YES to Cures Act of 2014.
				(e)Rule of constructionNothing in this Act (and the amendments made by this Act) is intended to affect the amount of funds
			 authorized to be appropriated to the Agency for Healthcare Research and
			 Quality.
			3.Report on trends in age of recipients of NIH-funded major research grantsNot later than six months after the date of enactment of this Act, the Director of the National
			 Institutes of Health shall submit a report to the Congress—
			(1)explaining why, over the 30-year period preceding the enactment of this Act—
				(A)there has been a substantial increase in the age of investigators receiving their first major
			 research grant from the National Institutes of Health;
				(B)there has been a substantial increase in the average age of all recipients of major research grants
			 from the National Institutes of Health; and
				(C)there has been a dramatic drop in the number of investigators under 40 years of age receiving major
			 research grants from the National Institutes of Health; and
				(2)describing—
				(A)the steps taken by the National Institutes of Health in recent years to address the trends
			 identified in paragraph (1); and
				(B)the impact of taking such steps.
				
